DETAILED ACTION

Status of Claims
Amendment filed May 16, 2022 is acknowledged.   
Claims 3-4, 7-8, 11-12, and 15-16 have been cancelled by the applicant.
Claims 1-2, 5-6, 9-10, 13-14, and 17-20 are pending. 
Claims 1, 5, 9, and 13 have been amended.    
Claims 1-2, 5-6, 9-10, 13-14, and 17-20 are examined below.
Claims 1-2, 5-6, 9-10, 13-14, and 17-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-6, 9-10, 13-14, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 9-10, 13-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirota et al. (US Pub. No. 2012/0007255; hereinafter “Shirota”). 

Regarding claim 1, Shirota teaches an integrated circuit structure (paragraph 43; Figure 3), comprising:
a first level (Figure 3; L1) comprising a first dielectric material layer (Figure 2; II1, III12, II2);
a second level (L8) on the first level, wherein the second level comprises a second dielectric material layer (II8, II78, bottom of III89);
a third level on the second level (L9), wherein the third level comprises a third dielectric material layer (II9, top of III89);
at least one power/ground structure in the second level (L8; PGND); and
at least one skip level (VA89) via extending at least partially through the first dielectric material layer of the first level (Figure 3), through the second dielectric material layer of the second level (Figure 3), and at least partially through the third dielectric material layer of the third level (top of III89 to L9), wherein the at least one skip level via consists of a single continuous conductive material (paragraph 71), wherein the at least one power/ground structure (PGND) has at least one notch adjacent the at least one skip level via (Figure 7), and wherein the at least one notch extends only partially into the at least one power/ground structure (Figure 7).

Regarding claim 2, Shirota teaches the at least one power/ground structure comprises a power structure and a ground structure (PGND and PWR; Figure 3; claim 5 includes that the “at least one power/ground structure in the second level” is not exclusive to the second level. Thus, one may interpret that the “power/ground” structure exists in the second level, as well as the first level, as shown in Shirota, Figure 3), and wherein the at least one skip level via (VA89) extends through the second dielectric material layer (II8) of the second level between the power structure (PWR) and the ground structure (PGND).

Regarding claim 5, Shirota teaches an electronic substrate (SUB; Figure 3); and
a metallization structure on the electronic substrate (Figures 2-3), wherein the metallization structure includes
a first level (L1) comprising a first dielectric material layer (II1, III12, II2);
a second level (L8) on the first level, wherein the second level comprises a second dielectric material layer (II8, III78, and bottom half of III89);
a third level on the second level (L9), wherein the third level comprises a third dielectric material layer (II9, and top half of III89);
at least one power/ground structure in the second level (PGND); and
at least one skip level (VA89) via extending at least partially through the first dielectric material layer of the first level (Paragraph 49), through the second dielectric material layer of the second level, and at least partially through the third dielectric material layer of the third level (Figure 3), wherein the at least one skip level via consists of a single continuous conductive material (paragraph 71), wherein the at least one power/ground structure has at least one notch adjacent the at least one skip level via (Fig. 7), and wherein the at least one notch extends only partially into the at least one power/ground structure (Fig. 7).

Regarding claim 6, Shirota teaches the at least one power/ground structure comprises a power structure and a ground structure (PGND and PWR; Figure 3; claim 5 includes that the “at least one power/ground structure in the second level” is not exclusive to the second level. Thus, one may interpret that the “power/ground” structure exists in the second level, as well as the first level, as shown in Shirota, Figure 3), and wherein the at least one skip level via extends through the second dielectric material layer (II8) of the second level between the power structure (PWR) and the ground structure (PGND).

Regarding claim 9, Shirota teaches an electronic system comprising:
a board (PSB: Figure 1); and
an integrated circuit device electrically attached to the board (SC), wherein the integrated circuit device comprises (Paragraphs 42-43) :
an electronic substrate (SUB); and
a metallization structure (Figure 2) on the electronic substrate, wherein the metallization structure includes a first level (L1) comprising a first dielectric material layer (II1, III12, II2) ;
a second level (L8) on the first level, wherein the second level comprises a second dielectric material layer (II8, III78, and bottom half of III89);
a third level on the second level (L9), wherein the third level comprises a third dielectric material layer (II9 and top half of III89);
at least one power/ground structure in the second level (L8; PGND); and
at least one skip level (VA89) via extending at least partially through the first dielectric material layer of the first level, through the second dielectric material layer of the second level, and at least partially through the third dielectric material layer of the third level (Figure 2), wherein the at least one skip level via consists of a single continuous conductive material (paragraph 71), wherein the at least one power/ground structure has at least one notch adjacent the at least one skip level via (Figure 7), and wherein the at least one notch extends only partially into the at least one power/ground structure (Figure 7).

Regarding claim 10, Shirota teaches the at least one power/ground structure comprises a power structure and a ground structure (PGND and PWR; Figure 3; claim 5 includes that the “at least one power/ground structure in the second level” is not exclusive to the second level. Thus, one may interpret that the “power/ground” structure exists in the second level, as well as the first level, as shown in Shirota, Figure 3), and wherein the at least one skip level via extends through the second dielectric material layer (II8) of the second level between the power structure (PWR) and the ground structure (PGND).

Regarding claim 13, Shirota teaches a method of forming an integrated circuit structure, comprising:
forming a first level (L1) comprising a first dielectric material layer (II1, III12, II2);
forming a second level on the first level (L8), wherein the second level comprises a second dielectric material layer (II8, III78, and bottom half of III89);
forming a third level (L9) on the second level, wherein the third level comprises a third dielectric material layer (II9 and top half of III89);
forming at least one power/ground structure in the second level (L8; PGND);
forming at least one opening extending at least partially through the first dielectric material layer of the first layer, through the second dielectric material layer of the second layer, and at least partially through the third dielectric material layer of the third level (Figure 3); and
disposing a single continuous conductive material within the opening to form a skip level via consisting of a single continuous conductive material (paragraph 71) extending at least partially through the first dielectric material layer of the first layer, through the second dielectric material layer of the second layer, and at least partially through the third dielectric material layer of the third level (Figure 3), wherein the at least one power/ground structure has at least one notch adjacent the at least one skip level via (Figure 7), and wherein the at least one notch extends only partially into the at least one power/ground structure (Figure 7).

Regarding claim 14, Shirota teaches forming the at least one power/ground structure comprise forming a power structure and forming a ground structure (PGND and PWR; Figure 3; claim 5 includes that the “at least one power/ground structure in the second level” is not exclusive to the second level. Thus, one may interpret that the “power/ground” structure exists in the second level, as well as the first level, as shown in Shirota, Figure 3), and wherein forming the at least one skip level via comprising forming the at least one skip level via to extend through the second dielectric material layer (II8) of the second level between the power structure (PWR) and the ground structure (PGND).

Regarding claim 17, Shirota teaches forming an integrated circuit device by forming electronic substrate (SUB) and forming a metallization layer on the electronic substrate (Figure 2), wherein the metallization layer includes the first level, the second level, the third level, at least one power/ground structure in the second level, and at least one skip level via (Figures 2-3).

Regarding claim 18, Shirota teaches the electronic substrate includes a transistor (paragraph 34; Official Notice is taken that an integrated circuit with a large number of components will include at least one transistor) and wherein the transistor is electrically connected to the skip level via (Figure 3; Official Notice is taken that the PWR is ultimately connected to one of the many components, presumably one of which is a transistor).

Regarding claim 19, Shirota teaches forming an electronic board (PSB) and electrically attaching the electronic substrate (SC/SUB) to the electronic board (paragraphs 42-43).

Regarding claim 20, Shirota teaches electrically attaching a second integrated circuit device to the metallization layer of first integrated circuit device (paragraph 124).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        


/PHAT X CAO/Primary Examiner, Art Unit 2817